          Case 1:18-cv-01551-ESH Document 69 Filed 01/25/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                 Plaintiffs,

    vs.                                      Civil Action No. 18-1551 (ESH)

  DEPARTMENT OF THE ARMY, et al.,

                 Defendants.


MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
  MOTION TO DISMISS AND IN OPPOSITION TO PLAINTIFFS’ MOTION FOR
  CLASS CERTIFICATION FOR LACK OF SUBJECT MATTER JURISDICTION


 DUPLICATE FILING OF DEFENDANT’S OPPOSITION TO
        (ECF NO. 62) PLAINTIFF’S RENEWED
        MOTION FOR CLASS CERTIFCATION

Dated: January 25, 2019               Respectfully submitted,

                                      JESSIE K. LIU, D.C. Bar # 472845
                                      United States Attorney
                                      for the District of Columbia

                                      DANIEL F. VAN HORN, D.C. Bar # 924092
                                      Chief, Civil Division
Of Counsel:
                                  BY: /s/ Roberto C. Martens, Jr.
JEREMY A. HAUGH                       ROBERTO C. MARTENS, JR.
Major, U.S. Army                      Special Assistant United States Attorney
                                      United States Attorney’s Office
JOSEPH G. NOSSE                       Civil Division
Major, U.S. Army                      555 4th Street, N.W.
                                      Washington, D.C. 20530
U.S. Army Legal Services Agency       (202) 252-2574
Litigation Division                   roberto.martens@usdoj.gov
9275 Gunston Road
Fort Belvoir, VA 22060                Attorneys for Defendants
(703) 693-1022
          Case 1:18-cv-01551-ESH Document 69 Filed 01/25/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I certify that on this 25th day of January 2019, I served the corresponding memorandum

of points and authorities in support of Defendants’ motion to dismiss and in opposition to

Plaintiff’s renewed motion for class certification upon counsel for Plaintiffs by filing said

document using the Court’s Electronic Case Filing System.

Dated: January 25, 2019                        /s/ Roberto C. Martens, Jr.
                                               ROBERTO C. MARTENS, JR.
                                               Special Assistant United States Attorney
                                               United States Attorney’s Office
                                               Civil Division
                                               555 Fourth Street, N.W.
                                               Washington, D.C. 20530
                                               (202) 252-2574
                                               roberto.martens@usdoj.gov

                                              Attorney for Defendants 




                                                 2
 
